Judgment, Supreme Court, Bronx County (John A. Barone, J.), rendered July 9, 2004, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 15 years, unanimously affirmed.
The court properly permitted defendant to represent himself after a thorough colloquy at which the court ensured that defendant was aware of the disadvantages and risks of representing himself and of the important role of a lawyer (see People v Arroyo, 98 NY2d 101 [2002]). Among other things, the court *263warned defendant of the difficulties he would face in cross-examining witnesses and introducing evidence, and that his counsel could do a better job because of his legal training and experience. To the extent that defendant is arguing on appeal that he could not have intelligently waived his right to counsel because he lacked education and legal experience, that argument is without merit. “Neither a defendant’s lack of knowledge of legal principles and rules of law nor his [or her] unfamiliarity with courtroom procedure provides a proper basis for denying his [or her] request to proceed pro se” (People v Providence, 308 AD2d 200, 201 [2003], affd 2 NY3d 579 [2004] [citations omitted]). In any event, defendant had extensive experience with the criminal justice system. We have considered and rejected defendant’s remaining arguments. Concur— Andrias, J.P., Saxe, Sullivan, Williams and McGuire, JJ.